—In a matrimonial action in which the parties were divorced by a judgment dated August 18, 1993, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Warshawsky, J.), dated June 18, 1999, as denied that branch of his motion which was, in effect, to resettle a decretal paragraph contained in a Qualified Domestic Relations Order of the same court, entered October 16, 1998.
Ordered that the appeal is dismissed, with costs.
The defendant’s motion, denominated as one to amend the Qualified Domestic Relations Order, was in essence, one to resettle that order (see, Aftuck v Aftuck, 233 AD2d 815). The Supreme Court granted that branch of the motion which was to resettle the order to correct a clerical mistake, but denied that branch of the motion which was to resettle the order to delete an entire decretal paragraph (see, Salvati v Salvati, 208 AD2d 516). The appeal from the denial of that branch of the motion which was for resettlement of a decretal paragraph must be dismissed, as no appeal lies from that portion of the order (see, Fisch v Rabbani, 266 AD2d 460; Aftuck v Aftuck, supra).
*359The parties’ remaining contentions are without merit. Santucci, J. P., Sullivan, Friedmann and Smith, JJ., concur.